DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on January 30, 2014.
Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 8, and 15 are independent. As a result claims 1-20 are pending in this office action.

Response to Arguments
Applicant's arguments filed April 30, 2021 regarding the rejection of claims 1, 8, and 15 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Daijavad et al. (US 2018/0013633) (hereinafter Daijavad) in view of Nesler et al. (US 2016/0334825) (hereinafter Nesler), and in further view of Bush et al. (US 2017/0214717) (hereinafter Bush).
Regarding claim 1, Daijavad teaches a method for receiving, by the at least one processing device, user input of a customization to the at least one predefined data classification to generate at least one customized data classification associated with one or more second policies (see Fig. 1, Fig. 4, para [0014-0016], para [0047], discloses receiving vendor generated specified roles for components from vendors associated with vendor policies); storing, by the at least one processing device, the at least one customized data classification in the data store (see para [0016-0017], para [0056], discloses storing vendor roles from respective vendors in a  component roles repository in the composition system); collecting, by the at least one processing device, asset data from at least one of the multiple assets (see Figs. 4-5, para [0056], para [0059], discloses composition system storing component data for types of environments); and processing, by the at least one processing device, the collected asset data according to the one or more second policies associated with the at least one customized data classification (see Fig. 3, Fig. 7, para [0017-0018], para [0056-0057], para [0059], discloses industrial setup for component data according to vendor policy restrictions and vendor specific roles for different environments).
Daijavad does not explicitly teach receiving a user input of at least one predefined data classification associated with multiple assets in an industrial process control system, in accordance with one or more first policies, wherein the one or more first policies includes: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system; accessing, by at least one processing device from a data store, the at least one predefined data classification for asset data associated with the multiple assets in the industrial process control system, wherein the at least one predefined data classification is associated with the one or more first policies, wherein the data store stores a plurality of data classifications for asset data.
Nesler teaches receiving a user input of at least one predefined data classification associated with multiple assets in an industrial process control system, in accordance with one or more first policies (see Fig. 1A, Figs. 2-3, para [0038], para [0044], discloses receiving user defined data for changing conditions in building subsystem normalization that is associated with multiple building subsystems and multiple enterprise control applications according to policies); accessing, by at least one processing device from a data store, the at least one predefined data classification for asset data associated with the multiple assets in the industrial process control system (see Figs. 1A-B-2, para [0030], para [0037-0038], discloses accessing normalized data from multiple building subsystems and determine and command appropriate adjustments for associated building subsystems), wherein the at least one predefined data classification is associated with the one or more first policies, wherein the data store stores a plurality of data classifications for asset data (see Fig. 1A, Figs. 2-3, para [0030], para [0040], discloses building subsystem normalization data associated with policies for building subsystems).
Daijavad/Nesler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daijavad to receive user input for predefined data classification associated with industrial process control system from disclosure of Nesler. The motivation to combine these arts is disclosed by Nesler as “a building management system configured to improve building efficiency, to enable greater use of renewable energy sources, and to provide more comfortable and productive buildings” (para [0021]) and receiving user input for predefined data classification associated with industrial process control system is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Daijavad/Nesler do not explicitly teach wherein the one or more first policies includes: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system.
Bush teaches wherein the one or more first policies includes: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system (see Fig. 1, Fig.4, para [0042-0043], para [0054-0055], discloses security configuration for security policies (rules and restrictions) indicating collected and stored industrial asset data in data historian, controlled industrial system including inventory tracking systems, work order management systems (presented and processed), and configuring secure data exchange between devices on a plant network, defining trust relationships between industrial assets, and configuring whitelists defining devices permitted to exchange data with a given industrial asset).
Daijavad/Nesler/Bush are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daijavad/Nesler to include rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets from disclosure of Bush. The motivation to combine these arts is disclosed by Bush as “generate a set of security configuration instructions that, when implemented on respective industrial and/or networking devices, enforce the plant-wide security strategy defined by the user-provided device, zone, and conduit information” (para [0050]) and including rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Regarding claim 8, Daijavad teaches an apparatus comprising: at least one processing device configured to (see Fig. 1, para [0037], discloses computing devices): receive user input of a customization to the at least one predefined data classification to generate at least one customized data classification associated with one or more second policies (see Fig. 1, Fig. 4, para [0014-0016], para [0047], discloses receiving vendor generated specified roles for components from vendors associated with vendor policies); store the at least one customized data classification in the data store (see para [0016-0017], para [0056], discloses storing vendor roles from respective vendors in a  component roles repository in the composition system); collect asset data from at least one of the multiple assets (see Figs. 4-5, para [0056], para [0059], discloses composition system storing component data for types of environments); and process the collected asset data according to the one or more second policies associated with the at least one customized data classification (see Fig. 3, Fig. 7, para [0017-0018], para [0056-0057], para [0059], discloses industrial setup for component data according to vendor policy restrictions and vendor specific roles for different environments).
Daijavad does not explicitly teach receive a user input of at least one predefined data classification associated with multiple assets in an industrial process control system, in accordance with one or more first policies, wherein the one or more first policies includes: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system; accessing, by at least one processing device from a data store, the at least one predefined data classification for asset data associated with the multiple assets in the industrial process control system, wherein the at least one predefined data classification is associated with the one or more first policies, wherein the data store stores a plurality of data classifications for asset data.
Nesler teaches receive a user input of at least one predefined data classification associated with multiple assets in an industrial process control system, in accordance with one or more first policies (see Fig. 1A, Figs. 2-3, para [0038], para [0044], discloses receiving user defined data for changing conditions in building subsystem normalization that is associated with multiple building subsystems and multiple enterprise control applications according to policies); access from a data store, the at least one predefined data classification for asset data associated with the multiple assets in the industrial process control system (see Figs. 1A-B-2, para [0030], para [0037-0038], discloses accessing normalized data from multiple building subsystems and determine and command appropriate adjustments for associated building subsystems), wherein the at least one predefined data classification is associated with the one or more first policies, wherein the data store stores a plurality of data classifications for asset data (see Fig. 1A, Figs. 2-3, para [0030], para [0040], discloses building subsystem normalization data associated with policies for building subsystems).
Daijavad/Nesler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daijavad to receive user input for predefined data classification associated with industrial process control system from disclosure of Nesler. The motivation to combine these arts is disclosed by Nesler as “a building management system configured to improve building efficiency, to enable greater use of renewable energy sources, and to provide more comfortable and productive buildings” (para [0021]) and receiving user input for predefined data classification associated with industrial process control system is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Daijavad/Nesler do not explicitly teach wherein the one or more first policies includes: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system.
Bush teaches wherein the one or more first policies includes: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system (see Fig. 1, Fig.4, para [0042-0043], para [0054-0055], discloses security configuration for security policies (rules and restrictions) indicating collected and stored industrial asset data in data historian, controlled industrial system including inventory tracking systems, work order management systems (presented and processed), and configuring secure data exchange between devices on a plant network, defining trust relationships between industrial assets, and configuring whitelists defining devices permitted to exchange data with a given industrial asset).
Daijavad/Nesler/Bush are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daijavad/Nesler to include rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets from disclosure of Bush. The motivation to combine these arts is disclosed by Bush as “generate a set of security configuration instructions that, when implemented on respective industrial and/or networking devices, enforce the plant-wide security strategy defined by the user-provided device, zone, and conduit information” (para [0050]) and including rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Daijavad teaches a medium containing instructions that, when executed by at least one processing device, cause the at least one processing device to (see para [0003], para [0005], discloses a medium and processor): receive user input of a customization to the at least one predefined data classification to generate at least one customized data classification associated with one or more second policies (see Fig. 1, Fig. 4, para [0014-0016], para [0047], discloses receiving vendor generated specified roles for components from vendors associated with vendor policies); store the at least one customized data classification in the data store (see para [0016-0017], para [0056], discloses storing vendor roles from respective vendors in a  component roles repository in the composition system); collect asset data from at least one of the multiple assets (see Figs. 4-5,  para [0056], para [0059] discloses composition system storing component data for types of environments); and process the collected asset data according to the one or more second policies associated with the at least one customized data classification (see Fig. 3, Fig. 7, para [0017-0018], para [0056-0057], para [0059], discloses industrial setup for component data according to vendor policy restrictions and vendor specific roles for different environments).
Daijavad does not explicitly teach receive a user input of at least one predefined data classification associated with multiple assets in an industrial process control system, in accordance with one or more first policies, wherein the one or more first policies includes at least one of: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system; accessing, by at least one processing device from a data store, the at least one predefined data classification for asset data associated with the multiple assets in the industrial process control system, wherein the at least one predefined data classification is associated with the one or more first policies, wherein the data store stores a plurality of data classifications for asset data.
Nesler teaches receive a user input of at least one predefined data classification associated with multiple assets in an industrial process control system, in accordance with one or more first policies (see Fig. 1A, Figs. 2-3, para [0038], para [0044], discloses receiving user defined data for changing conditions in building subsystem normalization that is associated with multiple building subsystems and multiple enterprise control applications according to policies); access from a data store, the at least one predefined data classification for asset data associated with the multiple assets in the industrial process control system (see Figs. 1A-B-2, para [0030], para [0037-0038], discloses accessing normalized data from multiple building subsystems and determine and command appropriate adjustments for associated building subsystems), wherein the at least one predefined data classification is associated with the one or more first policies, wherein the data store stores a plurality of data classifications for asset data (see Fig. 1A, Figs. 2-3, para [0030], para [0040], discloses building subsystem normalization data associated with policies for building subsystems).
Daijavad/Nesler are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daijavad to receive user input for predefined data classification associated with industrial process control system from disclosure of Nesler. The motivation to combine these arts is disclosed by Nesler as “a building management system configured to improve building efficiency, to enable greater use of renewable energy sources, and to provide more comfortable and productive buildings” (para [0021]) and receiving user input for predefined data classification associated with industrial process control system is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Daijavad/Nesler do not explicitly teach wherein the one or more first policies includes: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system.
Bush teaches wherein the one or more first policies includes: rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets in the industrial process control system (see Fig. 1, Fig.4, para [0042-0043], para [0054-0055], discloses security configuration for security policies (rules and restrictions) indicating collected and stored industrial asset data in data historian, controlled industrial system including inventory tracking systems, work order management systems (presented and processed), and configuring secure data exchange between devices on a plant network, defining trust relationships between industrial assets, and configuring whitelists defining devices permitted to exchange data with a given industrial asset).
Daijavad/Nesler/Bush are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Daijavad/Nesler to include rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets from disclosure of Bush. The motivation to combine these arts is disclosed by Bush as “generate a set of security configuration instructions that, when implemented on respective industrial and/or networking devices, enforce the plant-wide security strategy defined by the user-provided device, zone, and conduit information” (para [0050]) and including rules and restrictions, the one or more first policies indicative of how data is collected, stored, presented, and processed and related to the multiple assets is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 9, and 16 Daijavad/Nesler/Bush teaches a method of claim 1, an apparatus of claim 8, and a medium of claim 15.
Daijavad further teaches wherein the data store is received from a vendor before the at least one predefined data classification is accessed from the data store (see Figs. 3-4, para [0014-0015], para [0056], discloses vendor component data received before component roles are accessed from composition system based on a type of environment).

Regarding claims 3, 10, and 17 Daijavad/Nesler/Bush teaches a method of claim 1, an apparatus of claim 8, and a medium of claim 15.
Daijavad further teaches wherein the data store is prepopulated by the vendor before the data store is received from the vendor (see Fig. 4, Fig. 7, para [0014-0015], para [0071], discloses component repository and vendor restriction repository storing vendor specific data before composition system receives vendor specific data).

Regarding claims 4, 11, and 18 Daijavad/Nesler/Bush teaches a method of claim 1, an apparatus of claim 8, and a medium of claim 15.
Daijavad further teaches wherein collecting the asset data from at least one of the multiple assets comprises collecting the asset data in accordance with at least one of the data classifications stored in the data store (see Fig. 7, para [0003], para [0066], para [0069], discloses receiving role assignments for component placeholder for an industrial setup in a composition system).

Regarding claims 5, 12, and 19 Daijavad/Nesler/Bush teaches a method of claim 1, an apparatus of claim 8, and a medium of claim 15.
Daijavad/Nesler do not explicitly teach wherein the predefined and customized data classifications comprise at least one of financial data, personal data, and inventory data.
Bush teaches wherein the predefined and customized data classifications comprise at least one of financial data, personal data, and inventory data (see para [0042], para [0050], discloses inventory data in plant environment).

Regarding claims 6, 13, and 20 Daijavad/Nesler/Bush teaches a method of claim 1, an apparatus of claim 8, and a medium of claim 15.
Daijavad does not explicitly teach wherein the first and second policies comprise at least one of: a legal policy, a regulatory policy, an industry standard, and a regional custom or geographical custom.
Bush teaches wherein the first and second policies comprise at least one of: a legal policy, a regulatory policy, an industry standard, and a regional custom or a geographical custom (see para [0053], discloses industry standard for industrial automation and control systems).

Regarding claims 7 and 14 Daijavad/Nesler/Bush teaches a method of claim 1 and an apparatus of claim 8.
Daijavad further teaches wherein the user input of the customization to the at least one predefined data classification is received at a graphical user interface controlled by the at least one processing device (see Fig. 4, para [0061], para [0069-007], discloses receiving vendor specific data at a user interface).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159